Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16312096 application filed 04/30/2020.
The preliminary amendment filed 12/20/2018 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 7,8,9,10,11,12,13,14 are pending and have been fully considered. 

Claim Objections
Claim(s) 10 objected to because of the following informalities:  claim 10 does not positively recite whether it is dependent upon claim 7, or not. (It was assumed, that this was typographical in nature.)  Appropriate correction is required.

Double Patenting
Claim 12 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after 
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160023187 (herein known as HEDLUND).


a porous support and a silicalite membrane that is formed on the support and has an MFl-type zeolite crystal structure via tetrapropyl ammonium hydroxide (TPAOH), especially at para 7, example 10
a step of producing a seed silicalite-1 crystal, especially at para 7, example 8,10
a step of attaching the seed crystal onto the porous support, especially at para 7, example 8,10
a step of producing a membrane synthesis raw material composition containing SiO2, TPAOH (an organic template), and H2O, especially at para 7, example 8,10
a step of immersing the porous support having the seed crystal attached thereto in the membrane synthesis raw material composition and performing hydrothermal synthesis, especially at para 7, example 8,10
the composition ratio of the membrane synthesis raw material composition is as follows: Si02:organic template:H20 = 25/25:3/25:1500/25=1:0.12:60 (which is within the claimed range), especially at para 7, example 8,10

With regard to claim 8, HEDLUND teaches 
characterized in that the organic template contains a "OH" of "TPAOH" is hydroxy group, especially at para 7, example 8,10

With regard to claim 9, HEDLUND teaches 


With regard to claim 10, HEDLUND teaches 
characterized in that the average particle diameter dseed of the seed crystal and the surface layer portion pore diameter dsupport of the porous support have a relationship represented by the following formula (1): "100 nm pores"/"51 nm"=1.96 (within the claimed range), especially at para 7,43, example 8,10

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160023187 (herein known as HEDLUND).

With regard to claim 10 in an alternative, HEDLUND teaches
characterized in that the average particle diameter dseed of the seed crystal and the surface layer portion pore diameter dsupport of the porous support have a relationship represented by the following formula (1): "100 nm pores"/"51 nm"=1.96 (within the claimed range), especially at para 7,43, example 8,10 


With regard to claim 11, HEDLUND teaches
 characterized in that the porous support is composed of a "alumina" (ceramic) material, especially at para 7,43, example 8,10
 the pore diameters of the porous support becomes smaller from the inside of the porous support toward the surface layer portion of the porous support having the silicalite membrane formed thereon, especially at para 27 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide as the average pore diameter of HEDLUND  with the pore diameters of the porous support becomes smaller from the inside of the porous support toward the surface layer portion of the porous support having the silicalite membrane formed thereon of HEDLUND for the 

With regard to claim 12, HEDLUND teaches
 characterized in that the porous support is composed of a "alumina" (ceramic) material, especially at para 7,43, example 8,10
 the pore diameters of the porous support becomes smaller from the inside of the porous support toward the surface layer portion of the porous support having the silicalite membrane formed thereon, especially at para 27 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide as the average pore diameter of HEDLUND  with the pore diameters of the porous support becomes smaller from the inside of the porous support toward the surface layer portion of the porous support having the silicalite membrane formed thereon of HEDLUND for the benefit of uniform pore performance, and for the benefit of fulfilling the need for a pore size distribution with known to be useful

With regard to claim 13, HEDLUND teaches
 characterization in that one end portion in the longitudinal direction of the porous support are composed of a "non-porous" (dense) "alumina" (ceramic) material, especially at para 99,100 


With regard to claim 14, HEDLUND teaches
 characterization in that one end portion in the longitudinal direction of the porous support are composed of a "non-porous" (dense) "alumina" (ceramic) material, especially at para 99,100 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the substrate with of HEDLUND with characterization in that one end portion in the longitudinal direction of the porous support are composed of a "non-porous" (dense) "alumina" (ceramic) material of HEDLUND for the benefit of fulfilling the need for a pore size distribution with known to be useful

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776